Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
EDWARD H. HUGGLER
CV 19-39-BLG-SPW

Plaintiff,

vs. ORDER ADOPTING
FINDINGS AND

STATE OF MONTANA, et al., RECOMMENDATIONS

Defendants.

 

Before the Court are Judge Cavan’s Findings and Recommendations, (Doc.
24), and Plaintiff Edward H. Huggler’s objections (Doc. 25). Judge Cavan
recommended dismissing Counts 1 and 4 and several named defendants from
Huggler’s amended complaint (Doc. 22) for failure to state a claim upon which relief
may be granted. (Doc. 24 at 10-11.) For the following reasons, the Court adopts
Judge Cavan’s Findings and Recommendations in full.

I. Background

Huggler filed his amended complaint in forma pauperis. See (Doc. 22). 28
U.S.C. § 1915(e) mandates a screening process and requires the Court to dismiss
Huggler’s complaint (or any portion thereof) before it is served if it is frivolous or
malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief.
Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 2 of 7

Huggler named several defendants under four causes of action: retaliatory
harassment, false arrest, failure to intervene, and failure to protect a detainee. (Doc.
22.) Judge Cavan concluded Counts 1 and 4 of Huggler’s amended complaint—
retaliatory harassment and failure to protect a detainee—failed to state claims upon
which relief could be granted. (Doc. 24 at 8-9.) Judge Cavan further concluded
that Huggler failed to state a claim against Defendants Johnson, Lavinder, and
Sheriff Big Hair. (Doc. 24 at 5-8.) Huggler objects. (Doc. 25.)

II. Legal Standard

When a party timely objects to any portion of the Magistrate’s Findings and
Recommendations, the Court must review those portions of the Findings and
Recommendations de novo. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v.
Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). “A judge of
the court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. The judge may also receive
further evidence or recommit the matter to the magistrate judge with instructions.”
28 U.S.C. § 636(b)(1). The Court needs not review the factual and legal
conclusions to which the parties do not object. United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003).
Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 3 of 7

III. Discussion
A. Retaliation

A plaintiff may bring a § 1983 claim for retaliation by a public official acting
in an official capacity by alleging: (1) the plaintiff engaged in constitutionally
protected activity; (2) the defendant’s actions would “chill a person of ordinary
firmness” from continuing to engage in the protected activity; and (3) the protected
activity was a substantial motivating factor in the defendant’s conduct. Ariz.
Students’ Ass'n v. Ariz. Bd. of Regents, 824 F.3d 858, 867 (9th Cir. 2016). To meet
the third element, the plaintiff “must establish a causal connection between the
government defendant’s retaliatory animus and the plaintiff's subsequent injury. It
is not enough to show that an official acted with a retaliatory motive and that the
plaintiff was injured—the motive must cause the injury.” Nieves v. Bartlett, 139 S.
Ct. 1715, 1722 (2019) (internal citations and quotations omitted).

Judge Cavan found that while Huggler detailed several actions by law
enforcement he believed constitute harassment, he failed to allege he was engaged
in a constitutionally protected activity. Therefore, Huggler could not meet the
requirements for a § 1983 retaliation claim.

Huggler objects, but instead of demonstrating how he did meet those

requirements, he restates the same factual allegations from his amended complaint.
Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 4 of 7

Compare (Doc. 22) with (Doc. 25). He does not allege he engaged in a
constitutionally protected activity, and he fails to establish a causal connection
between a constitutionally protected activity and any of the misconduct he alleges.
Despite the length of Huggler’s amended complaint and objections, the Court agrees
with Judge Cavan: the allegations in Count | “rely largely on conjecture and contain
insufficient facts from which a causal connection could be inferred between the
Defendants’ alleged retaliatory conduct and any constitutionally protected activity.”
(Doc. 24 at 3.) They contain insufficient facts from which the Court can “draw the
reasonable inference that the defendant is liable for the misconduct alleged”—.e.,
retaliation under § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
Accordingly, the Court dismisses Count 1.
B. Defendants Johnson, Lavinder, and Sheriff Big Hair

The same issue persists throughout Huggler’s remaining objections. Huggler
restates the same factual allegations he made in his amended complaint and fails to
address any of the deficiencies Judge Cavan enumerated in the Findings and
Recommendations.

The Court agrees with Judge Cavan that Huggler failed to establish viable
claims against Johnson and Lavinder for failure to intercede when other officers

allegedly violated Huggler’s constitutional rights. (Doc. 25 at 5.) First, Huggler
Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 5 of 7

failed to establish that the alleged harassment was a constitutional violation.
Second, even if there was a constitutional violation, Huggler failed to establish that
Johnson and Lavinder had a “realistic opportunity” to intercede. See (id.);
Cunningham v. Gates, 229 F.3d 1271, 1289-90 (9th Cir. 2000). Huggler’s
objections fail to address these deficiencies.

The Court also agrees with Judge Cavan that Huggler failed to establish viable
claims against Sheriff Big Hair. (Doc. 24 at 6-8.) Huggler did not allege any facts
suggesting Sheriff Big Hair made an intentional decision with respect to conditions
that put Huggler in a substantial risk of serious harm or that Sheriff Big Hair did not
take reasonable measures to abate that risk. See (id.); Castro v. County of Los
Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016). Furthermore, Huggler fails to
establish a sufficient causal connection between Sheriff Big Hair’s failure to discuss
the alleged assault with him and a constitutional violation. See (Doc. 24 at 8); Starr
v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011).

Despite the length of his objections, Huggler still has not addressed these
deficiencies, and the Court concludes he has not provided sufficient facts to allow
an inference that any of these three defendants are liable under Huggler’s causes of

action.
Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 6 of 7

IV. Conclusion

Huggler’s objections are unpersuasive, and after reviewing them alongside
Judge Cavan’s Findings and Recommendations, the Court agrees with Judge Cavan
that Huggler has failed to state a claim upon which relief can be granted in Counts 1
and 4. Count | is the only count naming Defendants McElderry, Jessop, Niemier,
Other Medicine, Middlestead, Smells, and Faith. Each of these defendants are
therefore dismissed. Further, Huggler has failed to state a claim against Defendants
Johnson, Lavinder, and Sheriff Big Hair in Counts 1, 3, and 4; they are also
dismissed.

Finally, Huggler did not object to Judge Cavan’s recommendation to dismiss
the State of Montana. The Court agrees the State should be dismissed based on
Eleventh Amendment immunity, see (Doc. 12 at 5—7), and because Huggler did not
name the State as a defendant in his Amended Complaint. See Ferdik v. Bonzelet,
963 F.2d 1258, 1262 (9th Cir.1992) (“[A]n amended pleading supersedes the
original pleading.”). Accordingly,

IT IS HEREBY ORDERED:

1. The Findings and Recommendations (Doc. 24) are ADOPTED IN
FULL.

2. Defendants McElderry, Jessop, Niemier, Johnson, Big Hair, Other
Case 1:19-cv-00039-SPW-TJC Document 33 Filed 04/29/20 Page 7 of 7

Medicine, Middlestead, Smells, Lavinder, and Faith and Counts | and 4 of the
Amended Complaint (Doc. 22) are DISMISSED.

3. The State of Montana is DISMISSED.

The Clerk shall notify the parties of this Order.

sgption
LE day of April, 2020.

SUSAN P. WATTERS
United States District Judge

DATED this

 
